DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 3-8, and 10-20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (U.S. Pat. No. 9026630 B2, hereinafter Gulati) in view of Catrein et al (U.S. Pat. Pub. No. 2018/0150246 A1, hereinafter Catrein) and further in view of Allen (U.S. Pat. No. 9734309 B1).
Gulati and Catrein were cited in the previous office action.

As per claim 1, Gulati teaches the limitations substantially as claimed, including a method, the method comprising:
a host (Figure 1);
identifying a request to initiate a virtual cluster at least partially on the host, wherein the virtual cluster comprises a plurality of virtual nodes (Col. 4, Line 50 – Col. 5, Line 21 teaches a request that results in the creation of a virtual cluster; Figure 5B demonstrates a virtual cluster that hosts multiple virtual machines, where virtual machine correlate to virtual nodes);
identifying permissions associated with the virtual cluster (Col. 6, Lines 40-53 teaches consideration of constraints related to the virtual cluster, where constraints correlate to permissions);
determining the at least one storage repository from the one or more storage repositories for the virtual cluster based on the request and the identified permissions (Col. 5, Lines 13-21 teaches selection of storage arrays for the virtual cluster based on the criteria); and
initiating execution of the virtual cluster with access by the plurality of virtual nodes to at least one file system corresponding to the at least one storage repository (Figure 4 teaches including the storage array with the virtual cluster such that the virtual cluster has access to the storage array; Col. 3, Lines 50-52 teaches that storage arrays contain file systems).

Gulati does not expressly teach mounting one or more storage repositories to a host or the permissions including information to access data in at least one storage repository of the one or more storage repositories.

However, Catrein teaches mounting one or more storage repositories to a host (Paragraph [0107]).



Gulati and Catrein do not expressly teach the permissions including information to access data in at least one storage repository of the one or more storage repositories.

However, Allen teaches the permissions including information to access data in at least one storage repository of the one or more storage repositories (Col. 25, Claim 1).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Allen with those of Gulati and Catrein in order to allow for Gulati’s and Catrein’s method to more effectively protect stored data, which could add confidence for potential users, thereby again potentially leading to greater buy-in for the method.

As per claim 2, Gulati teaches that the host comprises a virtual machine (Figure 1 shows host systems which include virtual machines).

As per claim 4, Gulati teaches that the one or more storage repositories comprise one or more distributed file systems (Col. 3, Lines 26-42; Col. 3, Lines 50-52).

As per claim 6, Gulati teaches mounting at least one additional storage repository to the host, determining when the at least one additional storage repository is associated with the virtual cluster, and when the at least one additional storage repository is associated with the virtual cluster, providing access by the plurality of virtual nodes to at least one file system corresponding to the at least one additional storage repository (Col. 5, Lines 13-21 teaches performing these same steps on multiple storage arrays).

As per claim 7, Gulati teaches that the one or more storage repositories are accessible using Ethernet, Fibre Channel, or Peripheral Component Interconnect Express (PCIe) from the host (Col. 3, Lines 43-59).

As per claims 8, 9, 11, 13, and 14, they are computing apparatus claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 15, 17, 19, and 20, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, Catrein, and Allen, as applied to claim 1 above, and further in view of Applicant-Admitted Prior Art (hereinafter AAPA).
AAPA was cited in the previous office action.

As per claim 3, Gulati, Catrein, and Allen do not expressly teach that the plurality of virtual nodes comprise one or more containers.

However, AAPA teaches that the plurality of virtual nodes comprise one or more containers (Paragraph [0002]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of AAPA with those of Gulati, Catrein, and Allen in order to allow for Gulati’s, Catrein’s, and Allen’s method to employ a wider variety of known and available virtualization technologies, which could increase the flexibility and desirability of the method, thereby potentially increasing adoption by potential users.

As per claim 10, it is a computing apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 16, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, Catrein, and Allen, as applied to claim 1 above, and further in view of Leibmann et al (U.S. Pat. Pub. No. 2018/0309759 A1, hereinafter Leibmann).

As per claim 5, Gulati, Catrein, and Allen do not expressly teach that the permissions associated with the virtual cluster comprise a tenant identifier, and wherein determining the at least one storage repository from the one or more storage repositories for the virtual cluster based on the request and 

However, Leibmann teaches that the permissions associated with the virtual cluster comprise a tenant identifier, and wherein determining the at least one storage repository from the one or more storage repositories for the virtual cluster based on the request and the identified permissions comprises determining the at least one storage repository from the one or more storage repositories associated with the tenant identifier (Col. 8, Line 60 – Col. 9, Line 19).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Leibmann with those of Gulati, Catrein, and Allen in order to allow for Gulati’s, Catrein’s, and Allen’s method to better secure the various storage information by the use of tenant identifiers, which could increase confidence in the method for potential users.

As per claim 12, it is a computing apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 18, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196